FILED
                              NOT FOR PUBLICATION                           JUL 15 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GABRIEL VILLASENOR-MURGA;                        No. 07-74037
GUILLERMINA VILLASENOR;
AURELIO VILLASENOR-VERA;                         Agency Nos. A072-674-999
GABRIEL VILLASENOR-VERA,                                     A072-674-998
                                                             A072-674-997
               Petitioners,                                  A072-674-996

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Gabriel Villasenor-Murga and his family, natives and citizens of Mexico,

petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from the immigration judge’s decision denying their application for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence, Tamang v. Holder, 598 F.3d 1083, 1088 (9th Cir. 2010), and

we deny the petition for review.

      Substantial evidence supports the BIA’s determination that a fundamental

change in circumstances, namely petitioners’ sale of their land, rebuts the

presumption of a well-founded fear of future persecution based on their

participation in the land colony. See 8 C.F.R. § 1208.13(b)(1)(i); see also Tamang,
598 F.3d at 1093 (undisputed facts from petitioner’s own testimony regarding

change of circumstances constituted substantial evidence). Accordingly,

petitioners’ asylum claim fails.

      Because Villasenor-Murga did not establish eligibility for asylum, he

necessarily failed to meet the more stringent standard for withholding of removal.

See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir. 2003).

      Substantial evidence supports the BIA’s denial of CAT relief because

Villasenor-Murga failed to show that it is more likely than not that he will be

tortured if returned to Mexico. See Wakkary v. Holder, 558 F.3d 1049, 1067-68

(9th Cir. 2009). Contrary to Villasenor-Murga’s contention, the agency adequately

addressed his CAT claim.

      PETITION FOR REVIEW DENIED.

                                          2                                       07-74037